Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                  11/10/16

No. 16-BG-763

IN RE: RONALD W. GRIGG
                       Respondent.
Bar Registration No. 422400                              DDN: 58-11

BEFORE:       McLeese, Associate Judge, and Belson and Farrell, Senior Judges.

                                      ORDER
                             (FILED - November 10, 2016)

       On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a period of
one year, stayed in favor of a two-year probationary period with conditions, this
court’s August 10, 2016, order, directing respondent to show cause why reciprocal
discipline should not be imposed, the statement of Disciplinary Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response
to this court’s show cause order, it is

      ORDERED that Ronald W. Grigg is hereby suspended from the practice of
law in the District of Columbia for a period of one year, stayed in favor of a two-
year probationary period subject to the conditions imposed by the state of
California. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate).

                                     PER CURIAM